UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 NATURAL GAS SERVICES GROUP, INC (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2911 SCR 1260 Midland, Texas79706 (Address of principal executive offices) (432) 563-3974 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filerx Non Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding atAugust 06, 2007 Common Stock, $.01 par value 12,071,666 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets Page 1 Unaudited Condensed Consolidated Income Statements Page 2 Unaudited Condensed Consolidated Statements of Cash Flows Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 14 Item 4.Controls and Procedures Page 14 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page 15 Item 1A.Risk Factors Page 15 Item 4.Submission of Matters to a Vote of Security Holders Page 15 Item 6.Exhibits Page 16 Signatures Page 19 Table of Contents NATURAL GAS SERVICES GROUP, INC. Item 1.Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for per share amounts) (unaudited) December 31, 2006 June 30, 2007 ASSETS Current Assets: Cash and cash equivalents $ 4,391 $ 2,536 Short-term investments 25,052 24,102 Trade accounts receivable, net of doubtful accounts of $110 8,463 9,458 Inventory, net of allowance for obsolescence of $347 16,943 20,057 Prepaid expenses and other 321 428 Total current assets 55,170 56,581 Rental equipment, net of accumulated depreciation of $11,320 and$13,877, respectively 59,866 65,679 Property and equipment, net of accumulated depreciation of $3,679 and$4,249, respectively 6,714 6,539 Goodwill, net of accumulated amortization $325 10,039 10,039 Intangibles, net of accumulated amortization of $819 and $981,respectively 3,650 3,488 Other assets 113 68 Total assets $ 135,552 $ 142,394 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 3,442 $ 3,378 Current portion subordinated notes-related parties 1,000 1,000 Accounts payable 2,837 4,953 Accrued liabilities 2,077 2,931 Current portion of tax liability 1,056 1,524 Deferred income 225 689 Total current liabilities 10,637 14,475 Long-term debt, less current portion 12,950 11,261 Subordinated notes-related parties, less current portion 1,000 — Deferred income tax payable 9,764 9,806 Total liabilities 34,351 35,542 Stockholders Equity: Common stock, 30,000 shares authorized, par value $0.01; 12,046 and12,072 shares issued and outstanding, respectively 120 121 Additional paid-in capital 82,560 82,883 Retained earnings 18,521 23,848 Total stockholders’ equity 101,201 106,852 Total liabilities and stockholders’ equity $ 135,552 $ 142,394 See accompanying notes to these condensed consolidated financial statements. 1 Table of Contents NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Threemonths ended June 30, Six months ended June 30, 2006 2007 2006 2007 Revenue: Sales, net $ 9,636 $ 10,159 $ 17,629 $ 19,665 Service and maintenance income 262 243 540 509 Rental income 5,560 7,222 10,867 14,162 Total revenue 15,458 17,624 29,036 34,336 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 8,402 7,292 14,121 13,962 Cost of service and maintenance, exclusive of depreciation stated separately below 206 137 397 324 Cost of rentals, exclusive of depreciation stated separately below 2,193 2,989 4,273 5,724 Selling expense 325 220 627 398 General and administrative expense 1,049 1,042 2,015 2,064 Depreciation and amortization 1,371 1,810 2,638 3,527 Total operating costs and expenses 13,546 13,490 24,071 25,999 Operating income 1,912 4,134 4,965 8,337 Other income (expense): Interest expense (423 ) (298 ) (923 ) (598 ) Other income 428 364 568 716 Total other income (expense) 5 66 (355 ) 118 Income before provision for income taxes 1,917 4,200 4,610 8,455 Provision for income taxes 709 1,554 1,706 3,128 Net income 1,208 2,646 2,904 5,327 Earnings per share: Basic $ 0.10 $ 0.22 $ 0.27 $ 0.44 Diluted $ 0.10 $ 0.22 $ 0.27 $ 0.44 Weighted average shares outstanding: Basic 11,947 12,063 10,812 12,065 Diluted 12,038 12,091 10,882 12,087 See accompanying notes to these condensed consolidated financial statements. 2 Table of Contents NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Six Months Ended June 30, 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,904 $ 5,327 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,638 3,527 Deferred taxes 1,048 42 Employee stock options expensed 146 194 Gain on sale of property and equipment — (9 ) Changes in current assets and liabilities: Trade and other receivables (55 ) (995 ) Inventory and work in progress (2,860 ) (3,114 ) Prepaid expenses and other 175 (107 ) Accounts payable and accrued liabilities 1,830 2,970 Current tax liability — 468 Deferred income (103 ) 464 Other 5 4 NET CASH PROVIDED BY OPERATING ACTIVITIES 5,728 8,771 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (13,477 ) (9,011 ) Purchase of short-term investments (38,988 ) (2,050 ) Redemption of short-term investments 5,700 3,000 Proceeds from sale of assets — 34 NET CASH USED IN INVESTING ACTIVITIES (46,765 ) (8,027 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit 838 — Repayments of long-term debt (7,732 ) (2,753 ) Repayments of line of credit (1,081 ) — Proceeds from exercise of stock options and warrants 97 154 Proceeds from sale of stock, net of transaction costs 47,163 — NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 39,285 (2,599 ) NET CHANGE IN CASH (1,752 ) (1,855 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,271 4,391 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,519 $ 2,536 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 879 $ 496 Income taxes paid $ 658 $ 2,683 See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements present the condensed consolidated results of our company taken from our books and records. In our opinion, such information includes all adjustments, consisting of only normal recurring adjustments, which are necessary to make our financial position at June 30, 2007 and June 30, 2006 and the results of our operations for the three and six month periods ended June 30, 2007 and June 30, 2006 not misleading.As permitted by the rules and regulations of the Securities and Exchange Commission (SEC) the accompanying condensed consolidated financial statements do not include all disclosures normally required by accounting principles generally accepted in the United States of America.These condensed consolidated financial statements should be read in conjunctionwith the financial statements included in our Annual Report on Form 10-K/A for the year ended December 31, 2006 on file with the SEC.In our opinion, the condensed consolidated financial statements are a fair presentation of the financial position, results of operations and cash flows for the periods presented. The results of operations for the three and six month periods ended June 30, 2007 is not necessarily indicative of the results of operations to be expected for the full fiscal year ending December 31, 2007. Unless otherwise noted, amounts reported in tables are in thousands, except per share data and stock option data. Short-Term investments Short-term investments consist primarily of government and corporate bonds with original maturities of ninety days to one year. Revenue recognition Revenue from the sales of custom and fabricated compressors, and flare systems is recognized upon shipment of the equipment to customers. Exchange and rebuild compressor revenue is recognized when both the replacement compressor has been delivered and the rebuild assessment has been completed. Revenue from compressor services is recognized upon providing services to the customer. Maintenance agreement revenue is recognized as services are rendered. Rental revenue is recognized over the terms of the respective rental agreements based upon the classification of the rental agreement. Deferred income represents payments received before a product is shipped.Revenue from the sale of rental units is included in sales revenue when equipment is shipped or title is transferred to the customer. Recently Issued Accounting Pronouncements In July 2006 the FASB issued FASB Interpretation ("FIN") No.48,
